Citation Nr: 1141327	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  07-29 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for coronary artery disease or other cardiovascular disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active military service from November 1970 to February 1974.  He also had over 19 years of Naval Reserve Service and was transferred to Retired Reserve effective October 1, 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington.  The Veteran appeared at a Travel Board hearing at the RO in April 2009.  A transcript of the hearing is of record.  

Subsequent to the hearing, the Board in a June 2009 decision, remanded this matter for further development.  In addition to the two issues listed on the title page of this decision, the issues of service connection for right and left knee disorders were also before the Board.  

In October 2010 and March 2011 rating determinations, the Appeals Management Center (AMC), acting on behalf of the RO, granted service connection for right and left knee disorders, respectively, and assigned disability evaluations for each disorder.  The Veteran has not expressed disagreement with the AMC's actions.  As this is the full grant of the benefit sought on appeal, the Board will no longer address these issues.

The Veterans Law Judge who conducted the April 2009 hearing is no longer employed by the Board.  The Veteran was notified of this in an August 2011 letter.  In response to this notification, the Veteran, in September 2011, indicated that he did not wish to appear at another hearing and requested that his case be considered based upon the evidence of record.  The undersigned has reviewed the hearing transcript.   

The Board further notes that the issue of service connection for coronary artery disease was previously denied by the RO in August 1994.  The Veteran was notified of this decision that same month and did not appeal.  Thus, the decision became final.  However, in conjunction with the current claim, additional service and personnel treatment records have been associated with the claims folder.  Based upon this added evidence, the Board will address the Veteran's claim for service connection on a de novo basis.  

The matter is now ready for appellate review.  


FINDINGS OF FACT

1.  A current bilateral hearing loss disability has not been demonstrated. 

2.  The evidence of record does not show that the Veteran's coronary artery disease or any other cardiovascular disorder is etiologically related to any period of active service or ACDUTRA. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Coronary artery disease or any other cardiovascular disorder was not incurred in or aggravated by active service or ACDUTRA or INACDUTRA, nor may service incurrence be presumed.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309 (2010). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as a cardiovascular disease, to include hypertension, and sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.




Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

A review of the Veteran's service treatment records reveals that at the time of his November 1970 service entrance examination, he had 15/15 whispered voice hearing.  15/15 whispered voice hearing was again reported at the time of the Veteran's February 1974 service separation examination.  Normal findings for the ears were also recorded at that time.  

15/15 whispered voice hearing was also reported at the time of a June 1974 examination.

At the time of an August 1977 examination, testing revealed pure tone thresholds, in decibels, of 5, 5, 10, 10, and 5, for the left ear; and 5, 5, 5, 10, and 20, for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

At the time of a December 1979 examination, testing revealed pure tone thresholds, in decibels, of 10, 5, 0, 10, and 15, for the right ear; and 5, 0, 0, 10, and 5, for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz. 

At a December 1980 examination, testing revealed pure tone thresholds, in decibels, of 5, 5, 5, 10, and 15, for the right ear; and 0, 5, 0, 10 and 5, for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz. 

At a January 1983 examination, testing revealed pure tone thresholds, in decibels, of 0, 0, 0, 10, and 15 for the right ear; and 0, 0, 0, 5, and 5 for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

At the time of an December 1984 examination, testing revealed pure tone thresholds, in decibels, of 0, 5, 5, 10, and 15, for the right ear, and 5, 5, 5, 10, and 10 for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

At the time of a December 1985 examination, testing revealed pure tone thresholds, in decibels, of 5, 10, 5, 20, and 15 for the right ear, and 0, 0, 5, 10, and 20 for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz. 

At the time of a December 1986 examination, testing revealed pure tone thresholds, in decibels, of 10, 5, 0, 10, and 10 for the right ear, and 10, 0, 0, 10, and 10 for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz. 

At the time of a December 1987 examination, testing revealed pure tone thresholds, in decibels, of 5, 10, 5, 0, and 10 for the right ear, and 5, 5, 5, 10, and 10 for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz. 

At the time of a December 1988 examination, testing revealed pure tone thresholds, in decibels, of 10, 5, 0, 10, and 15 for the right ear, and 0, 5, 10, 5, and 5 for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz. 

On an April 1993 report of medical history, the Veteran checked the "no" box when asked if he had or had ever had hearing loss, providing factual lay evidence against this own claim.  

At his April 2009 hearing, the Veteran testified that there was a lot of noise on his vessel, including regular gunnery exercises.  He stated that in hindsight he should have probably used ear plugs.  He indicated that in recent years it had become more difficult to hear his wife or hearing others at work if the room were crowded.  

In conjunction with his claim the Veteran was afforded a VA examination in November 2009.  The Veteran's chief complaints were noted to be hearing loss and tinnitus.  He indicated that telephone use and conversations were becoming increasingly difficult.  The examiner noted the Veteran's history of shipboard and gunnery noise exposure.  He also noted the lack of ear protection.  The Veteran denied any noise exposure in his civilian employment.  He also noted no recreational noise exposure.  

Testing revealed pure tone thresholds, in decibels, of 15, 15, 25, 35, and 35, in the right ear, and 10, 15, 20, 20, and 20 for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  

The examiner indicated that using VA criteria, the Veteran's hearing acuity was within normal limits.  Considering this, it was indicated unlikely that the Veteran's hearing loss was related to his period of service.  

Subsequent to receipt of the additional service treatment records, the matter was again referred to the examiner who performed the November 2009 examination.  The examiner indicated that the records were reviewed and they included military hearing tests showing normal hearing, bilaterally.  It was also noted that the Veteran denied hearing loss on his April 1993 report of medical history.  He stated that considering this record and the November 2009 VA examination results showing normal hearing by VA rating criteria, it was unlikely that the Veteran had hearing loss caused by his military service.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed). 

The United States Court of Appeals for the Federal Circuit has held that for purposes of showing a current disability, there must be evidence of the disability at the time of the claim for VA compensation, as opposed to some time in the past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

While the Veteran hearing may have become worse since he was younger, there was no showing of a "hearing loss" disability as defined for VA rating purposes in service or at the time of the Veteran's November 2009 VA examination.  Simply stated, for VA purposes the Veteran's hearing is still in the normal range, or at least not bad enough to be consider a hearing loss.

As noted above, the Veteran reported a history of in-service noise exposure as the result of his duties onboard ship, including participation in gunnery exercises, which the Board would note dispute; however, absent a showing of current disability, service connection cannot be granted.  While the Veteran may be competent to report diminished hearing, he has not been shown to have the requisite training or credentials needed to ascertain whether the auditory thresholds set forth in 38 C.F.R. § 3.385 have been met. 

The competent evidence, consisting of audiology examinations, is to the effect that the Veteran does not currently have hearing loss as defined in 38 C.F.R. § 3.385. 

Because a current disability has not been demonstrated, the presumptions referable to chronic diseases could not serve to establish service connection.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  There is no current competent evidence of hearing loss within the meaning of 38 C.F.R. § 3.385.  The preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.


Coronary Artery Disease, to include any Cardiovascular Disease

The Veteran's active duty service treatment records do not reveal any complaints or findings of heart disease or a heart disorder.  At the time of the Veteran's November 1970 service entrance examination, normal findings were reported for the heart and vascular system.  There were no complaints or findings related to heart problems in treatment records during the Veteran's period of active service.  At the time of his February 1974 service separation examination there were no complaints or findings of heart problems, to include heart disease.  

Normal findings for the heart and vascular systems were also reported at the time of June 1974, August 1977, December 1978, December 1979, December 1980, January 1983, December 1985, December 1986, December 1987, December 1988, December 1992, and April 1993 reserve examinations.  

On June 1974, August 1975, August 1977, December 1978, December 1979, December 1980, January 1983, December 1984, December 1985, December 1986, December 1987, December 1988, and December 1992, reports of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had heart trouble; pain or pressure in his chest; palpitation or pounding heart; or high or low blood pressure, providing factual lay evidence against his own claim.

In January 1993, the Veteran was seen for a private cardiovascular evaluation.  It was noted that the Veteran reported that over the past two or three months he had noticed increasing fatigue and tiredness from physical activity.  He stated that over the past month, particularly in cold weather, he had noticed exertional central chest tightness of a mild degree with radiation of both arms associated with shortness of breath.  These episodes were relieved by rest.  No rest episodes or discomfort had been noted.  The Veteran had a markedly abnormal exercise treadmill test.  He was admitted for a cardiac catheterization which showed coronary artery disease.  Urgent coronary artery bypass grafting times three was performed.  

Subsequent to the surgery, the Veteran reported having had pressure or pain in his chest on his April 1993 report of medical history.  He was noted to have had coronary artery bypass surgery, with no further care given.  

At his April 2009 hearing, the Veteran testified that it was his belief that his heart disease arose out of the tense environment he was exposed to in service.  He noted that the commander of the ship put greater pressure on all the officers and that he was the communications officer.  The Veteran stated that he probably had some heart symptoms during his period of service.  

In conjunction with his claim, the Veteran was afforded a VA examination in November 2009.  The Veteran claimed that his coronary artery disease was related to his period of service.  He stated that the stress of the command on the USS Trenton caused his problems with coronary artery disease.  The examiner noted that there was no evidence of the Veteran's hypertension, coronary artery disease, hyperlipidemia or other condition during his active military duty.  Following examination, a diagnosis of coronary artery disease, status post three vessel coronary artery bypass grafting, with hypertensive disease at present, was rendered.  The examiner indicated that there was no evidence in the Veteran's service medical records, microfiche records, or any other evidence to suggest that his coronary artery bypass surgery or other cardiovascular disease was the result of active duty service.  

In a July 2010 addendum report, the Veteran indicated that he had reviewed the entire claims folder.  He noted that the Veteran's service medical records did not indicate any evidence of atherosclerosis, coronary artery disease, or any other condition leading to his coronary artery bypass grafting in 1993.  He opined that it was not likely that the Veteran's claimed coronary artery disease was related or due to his military service.  

Based on the evidence of record, the Board finds that the Veteran is not entitled to service connection for coronary artery disease or other cardiovascular disorder.  The evidence does not show that he experienced the onset of coronary artery disease or other cardiovascular disorder during his period of active service.  His service treatment records do not reflect any complaints of, or treatment sought for, any problem related to coronary artery disease or other cardiovascular disorder during active duty or while performing ACDUTRA.  As noted above, service connection is not available for a disease incurred or aggravated while performing INACDUTRA.

Furthermore, clinical evidence of record reflects a diagnosis of coronary artery disease in January 1993.  There is no evidence that the Veteran was diagnosed with coronary artery disease or other cardiovascular disorder before 1993, or 18 years after his separation from active service.  This gap of years between discharge from service and evidence of a disease can be considered as evidence against a claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the VA examiner indicated that it was not likely that the Veteran's coronary artery disease was related or due to his military service.  

Therefore, direct service connection fails in this case because there is no competent medical evidence of record that links a current diagnosis of coronary artery disease or other cardiovascular disorder to military service.  Hickson, 12 Vet. App. at 253.  In addition, presumptive service connection for coronary artery disease or other cardiovascular disorder as a chronic disease fails because there is no medical evidence of record to show a diagnosis of such disorder within one year of the Veteran's separation from active service in 1974.  38 C.F.R. §§ 3.307, 3.309. 

In reviewing the Veteran's claim, the Board has considered the testimony and written statements of the Veteran.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, 8 Vet. App. at 405.  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  The Board also notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his coronary artery disease or other cardiovascular disorder can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, as noted above, the VA examiner, following examination of the Veteran and review of the claims folder, opined that the Veteran's coronary artery disease was not related to his period of military service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for coronary artery disease or other cardiovascular disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

With respect to the service connection claims, a pre-adjudicatory RO letter dated in March 2006 provided substantially compliant generic VCAA notice particular to the claims on appeal.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)

In this respect, this letter advised the Veteran of the types of evidence deemed necessary to substantiate his claim as well as the relative duties on the part of himself and VA in developing his claim.  

In this case, the Veteran was not provided with notice as to the disability rating or effective date.  As the Board concludes above that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and coronary artery disease or any other cardiovascular disorder, any question as to the appropriate disability ratings or effective dates to be assigned are rendered moot.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this regard, while the Board notes that the Veteran's service treatment records were initially thought to have been lost, both his service treatment records and service personnel records were subsequently associated with the claims folder after a search was requested by the Board as part of its June 2009 remand.  

The RO has obtained the Veteran's service treatment records, his VA clinical records, and those private medical records which the Veteran authorized VA to obtain on his behalf.  There are no outstanding requests to obtain any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.

The Veteran was also afforded VA examinations in November 2009 in conjunction with his claims for service connection.  Moreover, addendum reports were prepared by the examiners who performed the examinations in July 2010 following a review of the service treatment records and service personnel records which were added to the claims folder subsequent to the examinations.  The opinions rendered by the examiners are sufficient in order to properly address the Veteran's claim.  Furthermore, these examination reports are supplemented by the private and VA treatment records associated with the claims folder. 

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for bilateral hearing loss disability is denied. 

Service connection for coronary artery disorder or any other cardiovascular disorder is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


